        Case 3:18-cv-00988-AC          Document 111       Filed 08/04/20     Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

 STEVEN HAYES; VENUS HAYES,

                        Plaintiffs,
                                                                               3:18-cv-00988-AC
                       V.
                                                                SETTLEMENT CONFERENCE
 CITY OF PORTLAND; ANDREW                                            SCHEDULING ORDER
 HEARST,

                        Defendants.

Settlement Conference is set for 8/13/2020 at 10:00AM in Eugene by telephone, before Magistrate
Judge Thomas M. Coffin. Presence of all parties with settlement authority required. This
includes anyone who is to have input on the decision of whether or not to settle the case. All
settlement conferences invariably involve a negotiating process, the sifting of facts, the analysis
of legal issues, and the candid evaluation of the strengths and weaknesses of a party’s case, along
with a candid appraisal of the anticipated gains from further litigation balanced against the risks
associated with that litigation. If any of the parties is going to seek input from a third person(s)
regarding decisions associated with the settlement of a case, that third person should be present
during all phases of the settlement process. Examples would include a spouse, parent, or any other
adviser upon whom the party will rely upon for advice. Ordered parties to submit settlement
document to the court by 12:00PM, 8/7/2020, in which they state realistic proposals they are
willing to make or accept to resolve this case. PLEASE SEE ATTACHED INSTRUCTIONS
REGARDING SETTLEMENT DOCUMENT.

Any party who, without prior court approval, fails to have all persons with settlement
authority present, may be subject to sanctions. Such sanctions may include costs and
attorney fees of the other parties attending the settlement conference.

Dated this 4th day of August 2020.

                                                     s/Thomas M. Coffin
                                                     THOMAS M. COFFIN
                                                     United States Magistrate Judge
        Case 3:18-cv-00988-AC          Document 111        Filed 08/04/20   Page 2 of 2




                  PREPARATION FOR SETTLEMENT CONFERENCE

All communications made in connection with the settlement conference are confidential and will
not be disclosed to anyone. Any documents requested and submitted for a settlement conference
will be maintained in chambers.

In preparation for the scheduled settlement conference, the attorneys for each party should
submit to me the following:

1.     A brief analysis of key issues involved in the litigation.

2.     A description of the strongest and weakest points in your case, both legal and factual.

3.     A description of the strongest and weakest points in your opponent's case, both legal and
       factual.

4.     Status of any settlement negotiations, including the last settlement proposal made by you
       and to you.

5.     Settlement proposal that you believe would be fair.

6.     Settlement proposal that you would be willing to make in order to conclude the matter
       and stop the expense of litigation.

7.     Method in which this case is scheduled for a settlement conference, i.e. ordered by judge,
       requested by parties.

These documents should be submitted to chambers by 12:00 PM on August 7, 2020.

The settlement submission must be e-mailed to:

coffin_settlement@ord.uscourts.gov

Thank you for your cooperation in this matter.

Hon. Thomas M. Coffin
U. S. Magistrate Judge
405 East Eighth Avenue
Eugene, OR 97401
Fax No. 541-431-4139
